DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 8/27/2020 with effective filing date of 9/26/2019 based on provisional application 62/906423.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 16, and 20 are independent claims.

Information Disclosure Statement
	The information disclosure statement(s) filed on 5/7/2022, 7/7/2022 comply/complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has/have been considered as to the merits.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “710” has been used to designate both the “Show Me” button and the “Change View” button in Fig. 7. Published specification ¶0066 describes Fig. 7 as follows (emphasis added):
[0066] FIG. 7 depicts a personal fitness manager interactive display 702 user-interface illustrating an example of the user's skeletal portrayal 704 positioned side-by-side with a virtual trainer's portrayal 706. This option and feedback provides a biomechanical comparison of body form for the specific exercise, such as for a squat exercise 708 depicted in this example. However, this feature may be provided for any exercise (e.g., dead lift, overhead press, lunge, curl, or using bar, dumbbell, kettlebell). If at any time the user doesn't know how to do an exercise, or simply desires further guidance, they may select the appropriate option, for example, “show me” button 708, “change view” button 710, or “menu” button 712, for information or instructions. A virtual trainer 706 will appear on the screen to show the movements. This information may also be expressed via audio or written text.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

	Claim(s) 18-19 is/are objected to because of the following informalities:
	Per claim 18-19, claim 18-19 both cite a “personal fitness training system of claim 1” (emphasis added), where claim 1 is a method claim and claim 16 is a system claim. For the purpose of examination, claim 18-19 are presumed to be a ”personal fitness training system of claim 16”. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 16-19 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  
	Claim 16 is directed to a “personal fitness training system comprising instructions”. However, claimed the system is not explicitly cited as including any hardware component as part of the system. Under the broadest reasonable interpretation, a system comprising instructions can be implemented purely in software. Although the claimed system of instructions can be executed by a computing device, and cause the computing device to perform a method, the act of execution can be interpreted as intended use, rather than part of the system that comprises the instructions. Accordingly, the claim system of instructions is not a statutory subject matter as defined in 35 U.S.C. 101.
	Claim 17-19 depend from claim 16, and do not cite any hardware component that comprises of the claimed system, and are likewise rejected as not directed to a statutory subject matter.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13, 15-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward et al. (US Pub 20200047055, hereinafter Ward).

Per claim 1, Ward teaches:
A method of customizing personal fitness training, the method comprising: (abstract: a social engagement system with connected exercise machines with camera system for providing pose estimation for users);
		generating, by a computing device, a portrayal of a person, the person identified for participating in the personal fitness training; ([0063] Fig. 6B shows two alternative screen displays where a stick figure of a user performing bicep curl can be displayed);
		displaying the portrayal on a display device communicating with the computing device; ([0047-0048, 0063] Fig. 6B shows the display screen showing the stick figure representing the user performing bicep curl, where the screen display 602B of the exercise machine can be in communication with local subsystem or other devices and cloud servers);
		monitoring a physical activity of the person, the physical activity associated with the personal fitness training; and ([0045-0046, 0072] cameras and sensors can be used to monitor user workout to provide feedback to the user such as shown in Fig. 6B);
		providing, on the display device, feedback relative to the physical activity, the feedback comprising a biomechanical indication of the physical activity represented with respect to the portrayal. ([0024, 0063] Fig. 6B shows two alternative feedback forms to the bicep curl the user is performing, using a biomechanical indication such as a stick figure with graphical elements/text/audible feedbacks associated with the displayed figure; e.g. different colored circle indicating correct/wrong positioning).

Per claim 3, Ward teaches:
The method of claim 1 wherein the portrayal comprises at least one of a skeletal figure, a stick figure, a caricature representation, or a bodily form representation. ([0063] Fig. 6B shows a stick figure representing the user doing a bicep Curl).

Per claim 4, Ward teaches:
The method of claim 1 further comprising the computing device receiving data indicative of a personal profile of the person, and guiding the person through the physical activity relative to the personal profile, to identify a physical assessment of the person for generating the portrayal. ([0067] Fig. 10B shows a personal profile, and workout history related to the personal profile with targets to encourage and push user exercise; [0063, 0066] Fig. 6B shows a representation of the user performing bicep curl with user position data captured and kinematic model created, identifying correct/incorrect positioning of the user’s body part on the representation).

Per claim 5, Ward teaches:
The method of claim 1 further comprising receiving, by the computing device, input data indicative of the physical activity to be performed. ([0019-0020, 0067] the interactive system allows selection of specific exercises from a catalog, where selection can be made through touchscreen, gestures or verbal command).

Per claim 6, Ward teaches:
The method of claim 1 wherein the feedback further comprises at least one of a visual indication or an audio indication. ([0063] Fig. 6B shows visual feedback to the user with colored circles in 602B to indicate correct and incorrect positioning).

Per claim 7, Ward teaches:
The method of claim 6 wherein the visual indication comprises at least one of a video, an image, a color, a graphic, a line, a circle, a geometric figure, a symbol, or a written language indicator. ([0063] Fig. 6B shows visual feedback to the user with colored circles in 602B to indicate correct and incorrect positioning).

Per claim 8, Ward teaches:
The method of claim 1 wherein the biomechanical indication comprises an indication identifying at least one of a body joint, form, alignment, or positioning, with respect to the physical activity as represented with respect to the portrayal. ([0063] Fig. 6B shows a stick figure representation of a user performing bicep curl where the user’s form and different body part positioning are shown).

Per claim 9, Ward teaches:
The method of claim 1 wherein the biomechanical indication of the physical activity represented with respect to the portrayal comprises a visual variation of the portrayal. ([0063] Fig. 6B shows a stick figure as the user’s representation, where it can also be a cartoon rendering, rudimentary skeletal representation).

Per claim 10, Ward teaches:
The method of claim 1 further comprising providing, by the computing device, information relating to at least one of: an error identified relative to the physical activity as conveyed by the feedback comprising the biomechanical indication of the physical activity, or how to improve the physical activity as conveyed relative to the feedback comprising the biomechanical indication. ([0063] Fig. 6B shows visual feedback to the user using the stick figure/biomechanical indication with darker colored circles in 602B to indicate incorrect positioning of the body parts).

Per claim 11, Ward teaches:
The method of claim 1 further comprising providing, by the computing device, personal fitness training features relative to the physical activity comprising at least one of a rest timer, a summary feedback and statistics at an end of a set of the physical activity, a summary feedback and statistics at an end of the entire physical activity, a virtual trainer, an adjustment of the physical activity relative to data collected from monitoring the physical activity, a social media feature, a gamification feature, a physical calibration, or a tutorial. ([0078, 0081] data transfer of exercise summary to social media from an exercise machine at the end of the exercise can be automatic; [0067] Fig. 10A includes leaderboards from social network).

Per claim 13, Ward teaches:
The method of claim 1 further comprising capturing, by the computing device, performance data associated with the physical activity, and adjusting the physical activity for the person responsive to the performance data. ([0065] Fig. 8 show individualized exercise can be dynamically modified based on live feedback of captured data from sensors, live adjustment to force profile or exercise routine parameters can be made).

Per claim 15, Ward teaches:
The method of claim 13 wherein adjusting the physical activity functions to accomplish at least one of progressing in a goal, improving potential, providing a short digression, helping pass a plateau, avoiding an injury, avoiding overexerting certain muscle groups, enhancing a level of safety, enhancing a level of mobility, enhancing a range of motion, or enhancing a level of comfort for the person. ([0056] the exercise machine system can dynamically adjust force control, e.g. on the pulley assembly 408A shown in Fig. 4A, where when user apply too much force to cause potential movement or tip-over of the machine system, the motor 402A and reel 404A can allow the cord to run free, to enhance safety of the user and avoid injury).

Per claim 16, claim 16 is a system claim with instructions ([0090]) that includes limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 18-19, claims 18-19 include limitations that are substantially the same as claims 3, 8 respectively, and are likewise rejected.

Per claim 20, claim 20 is a medium claim ([0088]) that includes limitations that are substantially the same as claim 1, and is likewise rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17 are rejected under 35 U.S.C. 103 as being as being unpatentable over Ward et al. (US Pub 20200047055, hereinafter Ward), in view of Yang et al.  (US Pub 20200222757, hereinafter Yang).

Per claim 2, Ward teaches generating various representation of a user such as stick figure, skeletal representation, etc., but Ward does not explicitly teach a dot map representation; Yang teaches:
The method of claim 1 wherein generating the portrayal comprises: 
		generating a dot map representation of a physical assessment identified for the person; and ([0037, 0120-0121] the user’s physical attributes are parameterized, and various body parts and joints are identified and extracted to form a DJS model connecting the identified joints as shown in Fig. 19; this jointed skeleton model is interpreted as dot map representation);
		creating the portrayal from the dot map representation. ([0037-0038] the DSJ model can be scaled in size and played dynamically to help to train users);
	Yang and Ward are analogous art because Yang also teaches building a model for display to facilitate sports training. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Ward and Yang before him/her, to modify the teachings of Ward to include the teachings of Yang so that a DSJ model can be built to better understand user motions. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better visualization of user performing physical activities, because it the model can be scaled, rotated and eliminate unnecessary detail of the video image to avoid clutter in the video and focus on movement ([0176-0180]).

Per claim 17, claim 17 includes limitations that are substantially the same as claim 2, and is likewise rejected.

Claims 12, 14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Ward et al. (US Pub 20200047055, hereinafter Ward), in view of Asikainen et al.  (US Pub 20210008413, hereinafter Asikainen).

Per claim 12, Ward teaches using cables and weights connected to the machine, but Ward does not explicitly teach providing feedback relative to the object; Asikainen teaches:
The method of claim 1 further comprising recognizing, by the computing device, an object associated with the physical activity, and wherein the feedback provided is relative to the object. ([0107-0108] Fig. 9-10 show the weights are recognized by the system, and the graphical representation of the user displayed includes the weight being used; provisional Page 9 item 5-7: dumbbells can be detected using AI and used to classify exercise; drawing page 1 shows connected weights and gear to track weight and telemetry data);
	Asikainen and Ward are analogous art because Asikainen also teaches an exercising machine that tracks user workout and provide live feedback. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Asikainen and Yang before him/her, to modify the teachings of Ward to include the teachings of Asikainen so that objects like weights can be connected to the system and recognized by the vision AI to classify user activity. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better feedback to the user with the system automatically detecting weights used by the user.

Per claim 14, Although Ward teaches a workout summary as shown in Fig. 10 does not explicitly teach performance data comprises various stats listed in the claim; Asikainen teaches:
The method of claim 13 wherein the performance data comprises at least one of a form score, a volume lifted, average velocity of movement of muscle areas worked, a time under tension, a tolerance, or a range of motion. ([0109] Fig. 11 shows workout summary stats including total volume, under tension time, etc.; provisional Page 15 shows the same drawing as Fig. 11).
	Asikainen and Ward are analogous art because Asikainen also teaches an exercising machine that tracks user workout and provide live feedback. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Asikainen and Yang before him/her, to modify the teachings of Ward to include the teachings of Asikainen so that objects like weights can be connected to the system facilitate in providing working summary based on the weights used. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide better workout summary to the user with the system automatically detecting weights used by the user.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20200014967 A1
Putnam; Brynn
Interactive exercise system for use in e.g. user's home, has mirror comprising partially reflecting section to transmit video imagery of exercise instructor to person, where imagery appears to be superimposed on portion of image of person
US 20200353310 A1
Bissonnette; Michael et al.
Rehabilitation and exercise system for use in exercise machine for facilitating osteogenesis and muscle hypertrophy, has dynamic device coupled to base to provide dynamic exercise for user to facilitate muscle hypertrophy for user


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794.  The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov upon electronically filed authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176              

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176